McAdam, J.
Where an assignee for the benefit , of creditors is by his acts deemed to have accepted. the *245transfer of a lease held by the assignor, he will not be personally hable for rent which became due before he entered. Thus, when the rent is payable monthly in advance, and the assignee enters in the middle of the month, he is not liable for any portion of the rent of the current month, but only under the covenants of the lease for rent subsequently falling due. (Fowler v. Moller, 4 Bosw. 149; Durand v. Curtis, 57 N. Y. 7; 2 Platt on Leases, 416; 11 Barb. 594.
Judgment in accordance herewith.
See Lynch v. Rinaldo, 58 How. Pr. 133, and note thereto. As to apportioning rent, see McAdam Landl. & T. 2 ed. 345.